Case 7:18'-mj-02559 Document 1 Filed in TXSD on 12/16/18 Page 1 of 3

AO 9l (Rev. ll/ll) Criminal Complaint

 

UNITED STATES DISTRICT CoURT

for the

Southern District of Texas

 

 

 

United States of America )
v. ) . q
1- Roberto FERRER, YoB: 1980 (usA) ) Case N°' jl" § M\\ 255
2- Noe REYES, YOB:' 1987 (USA) )
3- Anibal BRloNEs, YoB: 1985 (usA) §
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 13, 2018 t in the County Of Hidalgo in the
Southern ' District of Texas , the defendant(s) violated:
Code Sectz'on O/Yense Description
21 USC 846 Conspiracy to Possess With the lntent to Distribute 400 grams or more of a.
21 USC 841 (a)(1)(B)(vi) mixture or substance containing a detectable amount of

N-phenyl-N-{[ll-(D}pheny|ethyl)}§~piperidinyl ] propanamide (common|y referred
to Fentanyl)l a Schedule_ ll controlled substance

This criminal complaint is based on these facts:

\

(See Attachment l).

lI| Continued on the attached sheet.

/s/ Christopher Donahu`e

 

Complainant ’s signature

Submitted by reliable electronic means, sworn to and

Christopher Donahue, DEA Special Agent

 

attested to telephonically per Fed. R. Cr. P. 4.1, and probable
cause found on:

Printed name and title

 

 

Date: / 7’[/“[/ Y 6 /0'2“/4“.
' ' y Judge ’s signature

Ciry and State; McAllen, Texas Juan F. Alanis, U.S._l\/|agistrate Judge

 

Printed name and title

 

Case 7:18-mj-02559 Document 1 Filed in TXSD on 12/16/18 Page 2 of 3

Attachment I

l. ln May 2018, agents from the Drug EnforcernentAdministration (DEA) McAllen District Offlce
(MDO), Texas, received information regarding the drug trafficking activities of Rober_to FERRER.

2. On December 13, 2018, FERRER introduced “Noe” (identified as -NOE REYES) to an
undercover agent (UC) at a McAllen restaurant for the purposes of arranging the purchase
of fentanyl from REYES. During the meeting, the REYES agreed to sell the UC l.25_
kilograms of Fentanyl. Approximately one hour later, FERRER, REYES, and the UC met
at a store in McAllen, Texas to conduct the deal. FERRER and REYES subsequently
showed the UC a package containing a white powdery substance suspected to be'Fentanyl.
Afterwards, FERRER and REYES were arrested The`package containing the suspected 4
Fentanyl was seized and subsequently weighed approximately l.3 54 kilograms

3. In a post-arrest mirandized` interview of REYES, REYES stated that the fentanyl was
dropped off at REYES’s house in Edinburg, TX by “Lucky” on the evening of December
9, 2018. Agents showed REYES a random series of ' photographs, in which RE_YES
positively identified a driver’s license photograph of Anibal BRIONES as “Lucky”.
REYES stated that BRIONES dropped off approximately 1.25 kilograms of suspected
fentanyl, which was concealed in a cat litter bag, at REYES house the night before.

4. Agents reviewed security camera footage of REYES’s horne on December 9, 2018,- which
revealed BRIONES arriving at REYES" horne in a white Mercedes sedan and leaving the
residence a short time later. Agents have previously observed the same white Mercedes at
the BRIONES residence in Mission, Texas. A review of REYES’s cellphone also revealed
a text message from BRIONES stating, “I just traded fetty for dually got only 25 Og left.,”

Based on REYES’ statements and text conversation between REYES and BRIONES,

Case 7:18-mj-02559 Document 1 Filed in TXSD on 12/16/18 Page 3 of 3

agents believe that BRIONES is referring to fentanyl as “fetty” and that BRIONES traded
fentanyl in exchange for a dually truck.

. On the evening of December l3, 2018, REYES received a text message from: BRIONES
stating that BRIONES could provide REYES with “ten of fetty” in approximately two (2)
weeks. At approximately 7 :45 p.m., agents observed BRIONES arrive at parking lot and
subsequently took BRIONES into_custody.

. Agents conducted a post-arrest interview of BRIONES. BRIONES stated that he had no
knowledge or participation in a fentanyl transaction and has only received marijuana from

REYES.

